Citation Nr: 1211740	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-29 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1952 to October 1956.  He died in April 2008.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of September 2008 from the Winston -Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant's claim. 

In November 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further evidentiary development.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks to establish entitlement to service connection for the cause of the Veteran's death - mesothelioma - as attributable to inservice asbestos exposure.  Notably, pleural mesothelioma has been linked to asbestos exposure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 27th Ed. 1013 (1988).  There is no credible information of record that the Veteran was exposed to asbestos before or after service.

The Veteran is noted to have served aboard 2 ships in the service, with a brief amount of time spent on the U.S.S. Henley in September 1953, but with the majority of his service time spent aboard the U.S.S. Strong, from December 1953 to September 1956.  Ship information obtained about the U.S.S. Strong and associated with the claims folder shows that this ship was a World War II era ship and that it was overhauled at the Charleston Naval shipyard in 1953, during his active service.  

The RO has determined that the Veteran was not exposed to asbestos during service according to a May 2002 VA Memorandum, which memorializes information provided by the Naval Sea Systems Command.  This Memorandum provides a chart created by this entity showing Navy Job Titles (Ratings) and the corresponding probability of asbestos exposure based upon a naval veteran's known job duties.  The Veteran, who served as a radar man, is deemed to have had a minimal probability of asbestos exposure according to this list.

However, the chart provided by the Naval Sea Systems Command only speaks to generalities associated with a particular job title.  It does not evaluate the fact that the Veteran was present on the U.S.S. Strong during its overhaul at the Charleston Naval shipyard in 1953.  In light of the known correlation between asbestos exposure and mesothelioma, the lack of documented history of pre- or post-service asbestos exposure, and the failure of consideration of potential asbestos exposure during overhaul duties, the Board finds that the case at hand presents the type of "unusual case" which requires further research by the Naval Sea Systems Command.  See May 2002 VA Memorandum, paragraph 5.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Naval Sea Systems Command (or other appropriate entity) and request a revised probability of the Veteran's asbestos exposure during service with consideration of the following facts:

a) the Veteran was present on the U.S.S. Strong during its overhaul at the Charleston Naval shipyard in 1953;

b) the Veteran was diagnosed with mesothelioma in 2007; 

and c) the Veteran has no known pre- or post-service asbestos exposure.  See May 2002 VA Memorandum, paragraph 5.

2.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

